UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1358


EDWARD C. DEDRICK,

                Plaintiff – Appellant,

          v.

JOHN BERRY, Director, U.S. Office of Personnel Management;
JOHN MCHUGH, Secretary of the U.S. Army,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cv-00429-WDQ)


Submitted:   August 25, 2011                 Decided:   September 7, 2011


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward C. Dedrick, Appellant Pro Se.    Neil R. White, Assistant
United States Attorney, Greenbelt, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Edward C. Dedrick appeals the district court’s order

denying     his   summary   judgment     motion   and    granting    Defendants’

cross-motion for summary judgment on Dedrick’s action seeking

review of the Merit Systems Protection Board’s order denying his

claim for disability retirement benefits under the Civil Service

Reform Act, 5 U.S.C.A. § 1101 et seq. (West 2007 & Supp. 2011).

We   have    reviewed   the    record    and   find     no   reversible    error.

Accordingly, we affirm the district court’s order.                   See Dedrick

v. Berry, No. 1:07-cv-00429-WDQ (D. Md. Feb. 28, 2011).                       We

dispense     with    oral     argument    because     the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2